Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2021

                                      No. 04-20-00598-CV


 IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR., AN
                      INCAPACITATED PERSON,


                   From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2011-PB6–000081-L2
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on May 12, 2021. On the extended due date, Appellant filed a second
motion for extension of time to file the brief until June 11, 2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on June 11, 2021. See TEX.
R. APP. P. 38.6(d).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court